Name: Commission Regulation (EEC) No 1665/86 of 28 May 1986 amending Regulation (EEC) No 2191/81 as regards the amount of aid for butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  legal form of organisations
 Date Published: nan

 No L 145/48 Official Journal of the European Communities 30 . 5 . 86 COMMISSION REGULATION (EEC) No 1665/86 of 28 May 1986 amending Regulation (EEC) No 2191/81 as regards the amount of aid for butter THE COMMISSIONOF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1 335/86 (2), and in particular Article 12 (3) thereof, Whereas Commission Regulation (EEC) No 2191 /81 (3), as last amended by Regulation (EEC) No 1365/85 (4), fixed the level of aid for the purchase of butter by non-profit ­ making institutions and organizations i whereas, in view of market trends, it seems necessary to adjust the amount of this aid : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 2191 /81 , ' 150,5 ECU' is hereby replaced by ' 178 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 2 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1986. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 119, 8 . 5 . 1986, p . 19 . (3) OJ No L 213, 1 . 8 . 1981 , p . 20 . (&lt;) OJ No L 139, 27 . 5 . 1985, p . 20 .